Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Claims 1-12 are pending and being considered for examination in the instant application. 

Drawings
3.		The drawings are objected to because:
1) Figure 16(b) is missing.
2) Parts (A) and (B) of Figure 17 are not labeled in accordance with the description of drawings on page 9 of specification.
		Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.		The disclosure is objected to because of the following informalities:  
(a) The specification is not arranged in accordance with MPEP guidelines. Relevant sections must have the heading as stated below. For example, the description of figures starting on page 7, does not have the required heading:
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Appropriate correction is required.
(b) The description of figures starting on page 7, does not refer to Figure 5(b) (see page 7).
Appropriate correction is required.



Claim Rejections - 35 USC § 112-Second paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.		Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.		Claim 12 depends from “claim 16” which does not exist. As the dependency is not clear, the claim fails to identify the metes and bounds of the related subject matter and how that could be ascertained in the stated invention. Appropriate clarification is required.



Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  		Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling a treatment method for Alzheimer’s disease (AD) comprising administering an effective amount of NGF mutant (or a pharmaceutical composition comprising the same) having two mutations – substitution of proline in position 61 with serine; substitution of an amino acid in any one of the positions 95-101, does not reasonably provide enablement for using said NGF mutant or a pharmaceutical composition comprising the same, for a prophylaxis method for AD. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
12.		The claims are directed to a treatment method for AD comprising administering to a subject in need thereof a NGF mutant having two mutations – substitution of proline in position 61 with serine; substitution of an amino acid in any one of the positions 95-101, wherein the administration: is effective for simultaneous activation of SDF-1alpha and inhibition of TNF alpha activity, and is configured for biodistribution in the Nervous System (claim 1); is for prophylaxis of AD (claim 2); and is configured for diffusion in glia and microglia cells (claim 3). The claims recite that the method comprises intranasally administering a pharmaceutical composition comprising pharmaceutically acceptable carriers for treatment of AD (claims 4, 5), or for prophylaxis of AD (claims 6, 7); wherein the second mutation is a substitution of arginine 
13.		The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988). 
14.		With respect to claim breadth, the standard under 35 U.S.C. § 112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enablement scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1]), which states that claims must be given their broadest reasonable interpretation. 
15.		“During patent examination, the pending claims must be “given *>their< broadest reasonable interpretation consistent with the specification.” In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly that is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)”.
16.		As such, the broadest reasonable interpretation of the claimed invention is that the treatment method for AD comprising hNGF mutant, is for treating and preventing (or prophylaxis for) AD. 


19.		Pertinent literature teaches that the “causes of late-onset Alzheimer’s disease are unclear and likely multifactorial”, and that a single mechanism is insufficient for explaining the causal origins of AD (Lai et al, (J Neurochem 144: 659-668, 2018); Abstract; page 660, col 1, 
20.		The term 'prophylaxis” for AD i.e. prevention of AD (recited in claims 2, 6, 7 and 11) corresponds to stopping of AD from being initiated. As stated above, the instant specification at most teaches that the NGF mutant is slowing the progression of AD in a model already having the disease. Furthermore, prevention can only be achieved with a reasonable success, if the precise cause is known. However, as stated above, the state of the art for AD acknowledges that the causes are a complex interplay of multiple factors, and that no proven strategy for Alzheimer’s prevention is yet known. The guidance towards a prophylaxis method for AD has not been provided in the instant specification. Undue experimentation would be required to stop the occurrence of AD using the method as instantly claimed.
21.		In view of the lack of teachings and unpredictability of the art set forth earlier, the total absence of working examples for a prophylaxis method for AD, the instant specification is not found to be enabled to the full scope of the claimed method. It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to use the full scope of Applicant's invention. 
22.		Due to the large quantity of experimentation necessary to achieve a prophylaxis for AD
using the claimed mutant hNGF; the lack of direction/guidance presented in the specification regarding the same; the complex nature of the invention; the unpredictability of preventing 
NOTE: This rejection can be withdrawn if the “prophylaxis” limitation in claims 2, 6, 7 and 11 is cancelled.


Claim Rejections - 35 USC § 102
23.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

24.		Claims 1, 3-5, 8-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Cattaneo et al (WO 2008006893, 1/17/2008).
25.		The claims are directed to a treatment method for AD comprising administering to a subject in need thereof a NGF mutant having two mutations – substitution of proline in position 61 with serine; and substitution of an amino acid in any one of the positions 95-101, wherein the administration: is effective for simultaneous activation of SDF-1alpha and inhibition of TNF alpha activity, and is configured for biodistribution in the Nervous System (claim 1), and for diffusion in glia and microglia cells (claim 3). The claims recite that the method comprises intranasally administering a pharmaceutical composition comprising pharmaceutically acceptable carriers for treatment of AD (claims 4, 5); wherein the second mutation is a substitution of arginine in position 100 with tryptophan or glutamic acid for treatment of AD (claim 10). The claims also recite that the administration of the NGF mutant is effective for simultaneous activation of SDF-1alpha, MIP-1alpha and inhibition of TNF alpha activity (claim 8); and for simultaneous activation of SDF-1alpha, MIP-1alpha, MIP-1gamma and inhibition of TNF alpha activity (claim 9).
instant claims 1, 3-5, 8-10). Please note that AD11 is a recognized mouse model for AD. Even though the reference does not teach a simultaneous activation of “SDF-1alpha” and inhibition of “TNF alpha” (instant claim 1); a simultaneous activation of “SDF-1alpha and MIP-1alpha” and inhibition of “TNF alpha” (instant claim 8); a simultaneous activation of “SDF-1alpha, MIP-1alpha, and MIP-1gamma” and inhibition of “TNF alpha” (instant claim 9); biodistribution at the level of “glia and microglia cells” (instant claim 3); these limitations follow the “wherein” clause, which recite a result of the method, but not a step that is to be performed by the artisan. Upon performing the step of administering an effective amount of the claimed hNGF mutant to a subject having AD (AD mouse model), one will necessarily achieve a simultaneous activation of SDF-1alpha/MIP-1alpha/MIP-1gamma and an inhibition of TNF alpha activity, as well as biodistribution at the level of glia and microglia cells. It is noted that the only active method step is directed to administering the double mutant form of NGF. Because the method disclosed by Cattaneo et al 

27.		Claims 1, 3-5, 8-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Capsoni et al (PloS one 7: 1-16, 2011 – IDS).
28.		Capsoni et al teach a treatment method for AD by intranasal administration of a double mutant of human NGF - hNGFP61S/R100E (having substitution of proline at position 61 with serine, and substitution of arginine at position 100 with glutamic acid) to Familial AD APPxPS1 mouse model, resulting in neuroprotection and prevention of progression of behavior deficits and neuropathology (Abstract; Introduction, last para). The reference teaches that the NGF mutein results in improvement of memory and learning identical to control littermates (Figure 8), therefore, would inherently be administered in an effective amount. The reference also teaches that the intranasal administration of the NGF mutant reduces microgliosis in the brain of APPxPS1 mice (Figures 12C, 12F), indicating a biodistribution in the Nervous system, and at the level of microglial cells (instant claims 1, 3, 8, 9, 10). The reference concludes that the NGF mutant hNGFP61S/R100E provides “an ideal candidate for the development of a noninvasive therapy for AD”, which by intranasal delivery will allow distribution to “the target areas in the CNS” (page 12, concluding para), thereby inherently indicating a pharmaceutical formulation. Capsoni et al teach that the NGF mutants for intranasal delivery are diluted in 1M phosphate-buffered saline (page 14, col 1, para 2), which is known to be a pharmaceutically acceptable buffer (carrier) (instant claims 4, 5). Even though the reference does not teach a simultaneous activation of “SDF-1alpha” and inhibition of “TNF alpha” (instant claim 1); a simultaneous activation of “SDF-1alpha and MIP-1alpha” and inhibition of “TNF alpha” (instant claim 8); a simultaneous activation of “SDF-1alpha, MIP-1alpha, and MIP-1gamma” and inhibition of “TNF alpha” (instant claim 9); these limitations follow the “wherein” clause, which recite a result of the method, but not a step that is to be performed by the artisan. Upon performing the step of 

Conclusion
29.         	No claims are allowed.			
30.		  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

		Loeffler et al (J Neuroinflamm 1: 1-12, 2004)
	(Reference teaches that AD11 is one of the known mouse models for AD. (page 7, cols 1 and 2).

Buffers in pharmaceutical systems, pages 1-2, downloaded from https://www.pharmaguideline.com/2021/10/buffers-in-pharmaceutical-systems.html, dated 3/5/22
(Reference teaches that PBS or phosphate-buffered saline is used in pharmaceutical formulations to maintain the pH and stability of the product, therefore, is an acceptable pharmaceutical carrier (page 1; Pharmaceutical buffers). 

31.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
32.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
33.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
4 March 2022

/GREGORY S EMCH/Primary Examiner, Art Unit 1699